





CITATION:
R. v. Hassan, 2011
          ONCA 407



DATE: 20110526



DOCKET: C51373



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Abdiweli Hassan



Appellant



Kevin Tilley, for the appellant



Gregory J. Tweney, for the respondent



Heard: May 11, 2011



On appeal from the conviction
          entered on May 22, 2009 and the sentence imposed on July 14, 2009 by Justice
          P. A. Grossi of the Superior Court of Justice, sitting with a jury.



ENDORSEMENT



Introduction

[1]

The appellant was charged with numerous weapons
    offences involving a firearm and attempted murder.  After a nine day trial, the jury found him
    guilty of the firearms offences but not guilty of attempted murder; rather, they
    found him guilty of aggravated assault.

[2]

The appellant played in a basketball game
    against the victim and his friends.  Following the game, the victim, Terrence Wilson and his friends, Leon
    Samuels and Brittney Moore saw the appellant in a group in the parking
    lot.  They pulled up in their car, words
    were exchanged, and then the appellant drew a gun and shot into the car,
    hitting

Wilson
    
    .

[3]

The only issue at trial was identification and
    the case turned entirely on eyewitness evidence.

Issues

[4]

On appeal, the appellant makes three arguments:

(i)

That
    the lack of corroborating evidence and the frailties in the eyewitness evidence
    make the verdict unreasonable.

(ii)

That
    the trial judge failed to adequately assist the jury when they asked questions
    during deliberations.

(iii)

That
    the trial judge failed to properly consider the appellants youth and thereby
    imposed an unfit sentence.

The identification evidence

[5]

Wilson and Moore were shown photographic lineups
    the following week.

Moore
    
    conducted two lineups, in which he
    selected no one, before selecting the appellant in a third lineup, which was
    conducted in a police van.

Wilson
    
    selected the
    appellant in his first lineup, conducted in the hospital.  Samuels was also shown a photographic lineup
    (which was later excluded).

[6]

In a
voir
    dire
, the appellant sought to exclude the photo lineup identification
    evidence and in-dock identification evidence.  The trial judge excluded Samuels photo lineup and prohibited the Crown
    from adducing in-dock identification evidence from him.  The judge did allow the Crown to question
    Samuels about the appellants participation in the basketball games, but not
    about the events around the car.  However, he allowed the Crown to lead photo lineup and in-dock
    identification evidence from Wilson and Moore.

[7]

In his charge to the jury, the trial judge told
    them to disregard the evidence of Samuels, cautioned them about the frailties
    of eyewitness identification evidence, summarized the positions of counsel and
    gave a lengthy instruction on the elements of the offence.  He indicated to them that the videotape of

Moore
    
    s statement to the
    police was an exhibit and would be made available, though the Crown later
    pointed out that the videotape was not made an exhibit.

Issue 1: Unreasonable verdict

[8]

The appellant submits that this is a classic case
    of eyewitness identification in that when the evidence is carefully scrutinized
    it is apparent that it is unreliable and not credible.  It is this ground of appeal that he argues
    results in an unreasonable verdict.

[9]

The appellant submits that there was no external
    corroborating evidence, whether forensic evidence, video surveillance, or hard
    evidence from a search of the appellants home.  The complainants, he asserts, had only very limited opportunity to view
    the perpetrator; the photo lineup procedure was problematic because it was
    conducted a week after the incident, late at night after

Moore
    
    had finished a shift at work; and there
    was no audio or video recording of it.  We disagree.

[10]

Although there was no evidence to confirm or
    corroborate the identification evidence of Wilson and Moore, the other concerns
    with eyewitness evidence identified by this Court in
R. v. Tat
(1997), 35 O.R. (3d) 641

did
    not exist in this case.  That is:

·

Wilson and Moore
recognized the appellant in the parking lot
    from the game.  Thus, the appellant was
    not a stranger to them.

·

Wilson
    and Moore
had a reasonable opportunity to observe the appellant,
    during the basketball game, in the parking lot and, in

Moore
    
    s case, in the discussion before the
    shooting
.  The circumstances of the identification,
    therefore, were conducive to an accurate identification.

·

Wilson and Moore picked the appellant out of a
    properly constituted and properly conducted photo lineup; the photo is
    consistent with the descriptions provided.  Both of them were given proper cautions prior to conducting the lineup,
    and

Moore
    
    viewed three lineups.
Pre-trial identification processes,
    therefore, were sound.

[11]

While the lineups were arguably not perfect, the
    evidence of Wilson and Moore was more than capable of being believed and
    accepted by the jury.  Furthermore, the
    trial judge instructed the jury about the frailties of eyewitness
    identification evidence and they must be taken to have considered this.  The decision of the jury, based on the
    evidence, is entirely reasonable.

Issue 2: Jury questions

[12]

The appellant submits that the trial judge
    improperly addressed questions by the jury in that he: (i) accepted a question
    verbally through the court deputy; (ii) failed to solicit counsel's submissions
    before responding to the jury; (iii) failed to correct his earlier comment that
    the video tape could not be reproduced; (iv) failed to read the second written
    question out in full; and (v) failed to provide copies of the transcripts as
    requested.

[13]

The first two allegations of impropriety on the
    part of the trial judge, we see as nothing more than a procedural misstep that
    i
s
    of minor significance.  In any event,
    defence counsel confirmed that she would not have wanted the videotape entered
    as an exhibit.  Moreover, neither counsel
    asked the judge to re-charge the jury on either the significance or
    unavailability of the videotape, or objected to the judges subsequent denial
    of the jurys request to view the video. In relation to the third allegation,
    the trial judges refusal to give the jury the video was proper; it was not
    evidence; portions of it had merely been used to cross-examine the
    complainant.  Counsel for the defence
    said she may be able to extrapolate from the video the portions she had used
    in cross-examination.  It was not clear
    that she would have been able to do so.

[14]

The next two
    allegations of impropriety deal with the jury request for the Wilson and Moore
    transcripts and two questions related to them. Although the transcript of
Wilson
    s evidence was available the complete transcript of

Moore
    
    s
    evidence was not. T
he trial judge advised the jury that
    transcripts could not be provided but offered to have the reporter read back
    the portions of evidence they were concerned about.

[15]

Regarding t
he jury request for the
    transcript of

Moore
    
    s
    evidence, b
oth counsel interpreted the request the
    same as the trial judge, and quickly identified the relevant portions of the
    trial transcript.  Indeed, they advised
    the trial judge as follows:

Your honour, my friend and I have
    collectively put our heads together.  We
    have, sort
of,
highlighted just on a yellow sticky
    sheet the relevant portions that we feel
will answer the jurys questions.

[16]

The
    trial judge then recalled the
jury and had the relevant portions counsel had
    highlighted read to them.  This was
    entirely appropriate and nothing further was required. The jury would not have
    thought further questions were precluded
.  The only issue was identification; the jury was given the help it
    required to discharge its duty.  This ground
    of appeal is rejected.

Issue 3: Sentence

[17]

The Crown requested a total sentence of 10-12
    years, while the defence requested a total sentence of 5-6 years.  The appellant was 22 years old at the time of
    the shooting and had a criminal record for a single incident that involved
    assault and uttering threats.  For that
    conviction he received a conditional discharge and probation.

[18]

The trial judge identified a number of
    aggravating factors, noting the importance of deterring firearms offences and that
    any sentence must reflect societys abhorrence of these acts and concerns for
    the public safety.  As mitigating
    factors, he cited the appellants youth, the support of his family and an
    interest in continuing his education.

[19]

The trial judge held that denunciation and
    deterrence are of primary importance, though regard must be given to the
    rehabilitation interest of the appellant and the principle of totality.  He imposed an 8 year total sentence with
    credit of 34 months for 17 months of pre-sentence custody, leaving a net
    sentence of 5 years and 2 months imprisonment.

[20]

The
    appellants argument here is that the trial judges sentence was the product of
    over reliance on denunciation and general deterrence in the case of a youthful
    offender and it constituted an error in principle.  The appellant also submits that as this is
    the appellants first sentence of imprisonment the sentence is manifestly unfit
    because it is too long.  Again, we
    disagree.

[21]

The
    trial judge expressly identified the appellants youth as a mitigating factor
    and noted that, notwithstanding the aggravating circumstances of the case,
    regard must be given to the rehabilitation interest of Mr. Hassan and the
    principle of totality.
T
he sentence imposed is within the range in similar
    cases.

[22]

Although this is a lengthy first
    sentence of imprisonment, the offences in this case were extremely serious. This
    was an unprovoked act of violence in a public place, committed against
    strangers, and the victim suffered traumatic effects, coming within an inch of
    death.  The reasons for sentence are
    sound and the sentence is fit.  Deference
    is owed to the trial judges decision.   Accordingly, leave to appeal is granted but the appeal against sentence
    is dismissed.

Karen M. Weiler J.A.

E.E. Gillese J.A.

H.S. LaForme J.A.


